Title: From John Adams to Richard Henry Lee, 15 March 1780
From: Adams, John
To: Lee, Richard Henry


     
      My Dear Sir
      Paris Hotel de Valois Ruë de Richelieu March 15th. 1780
     
     After my last Embarkation for Europe, Your Letter of October the eighth was brought me on Board the French Frigate the Sensible, just upon the point of sailing, so that I had no Opportunity to answer it in America, and since my Arrival in Europe, I have gone through a Land Journey from Ferrol in Spain to Paris little short of four hundred Leagues, in the dead of Winter, in such Roads and such Accomodations, as almost wore me out. I have scarcely recruited myself enough to recollect what I had to do.
     I thank you, Sir, for your kind Congratulations, on my Return to my Family and Country, both which I had the inexpressible Pleasure to find in perfect Health.
     My Countrymen are so nice and so difficult to please, in the Choice of a Constitution of government, that I cannot say how long it will be, before they will adopt one, but of this I am very certain, that they have one at present which is very tolerable, and that the Temper and Genius of that People will not endure a bad one.
     You recommend to me to continue in public Life, but You practise the Reverse yourself. How is this? are not the same Obligations upon You that You think lie upon me?
     You and I have had Experience enough of public Life, to be very well convinced, that there are great Trials of our Patience, very little pleasure, and no Satisfaction at all to be found in it. I was never very fond of public Life, myself, but on the contrary, I avoided it with the utmost Care for many Years. But stepping into the midst of civil Dissentions, when I first entered on the Stage of Life, it was impossible for me to avoid having an Opinion of my own, and Principles like those of the Majority of my Countrymen, these Principles I frankly professed at all Times and in all Circumstances, however critical and dangerous, which involved me in an unavoidable Necessity, when the Times grew more tempestuous, to step on board the Ship and take my Fortune with the Crew. It is and will ever be the sweetest Reflection of my Life, that I did so. But I have ever been thoroughly sensible of the Instability, of a public Career, and I have ever endeavored to preserve my Mind prepared to return to my Rocks and Forrests, with Tranquility, which I am perfectly sure at present, that I could do, and with pleasure too. Yet I assure You I begin to fear that Habits will steal upon me, by length of Time, which I shall find it hard to break, when the Time shall come that I must retire. This time will certainly arrive with the first Moment that I cannot serve the public with Honor and some prospect of Advantage and I have many Reasons to suspect, that the Time is not very distant.
     The Chevalier de la Luzerne, I have Reason to think from an agreeable Acquaintance with him in the Course of a Passage to America of forty seven days, from some Knowledge of him that I had before and after, is a candid and impartial Man, possessed of no Principles or Views inconsistent with his public Character, and very able to do service to his Country and ours. The same of Mr. Marbois. I lament most sincerely the unhappy Contests that preceeded his Arrival and wish that they may be extinguished, but I know too well the Circumstances to expect that they will.
     As to my Negotiations, our Sons or Grandsons have a better Chance of completing them, than I have. There is, or at least there was a System of Policy and of military Operations, that if it had been pursued, might have given me something to do. It is not my fault, nor the fault of America that it was not.
     The Fishery and the Navigation of the Missisippi are Points of such Importance, that your Grandson, when he makes the Peace, I hope will secure them. I am sure, he will omit nothing in his Power to do, for that purpose.
     You will hear before You read this of a Series of good Fortune, which has happened to Rodney and his Fleet. But the Allies will be superior by Sea in America and the West Indies, so that We may hope, that the Tide will turn. England will remain without Allies altho’ Denmark has done a foolish Thing by restoring to the English some Prizes sent into Norway by the Alliance. She seems to be sorry that She did it. It was upon the Principle, that they had not acknowledged our Independence, and that all Powers were their Enemies, with whom they had no Treaty, a Principle long since exploded, and of which they are at present ashamed. Ireland and England are following our Example: and if France and Spain act with sufficient Vigour in America and in the West Indies, all is ours, with an ordinary Success, otherwise all will be aback. But We must persevere. The more Success Great Britain has, the more Reason We have to dread her, and we ought to be more determined to hold out forever.
     
     
      I am with great Esteem, Sir, your Friend & humble Servant,
      John Adams
     
    